DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on December 11, 2019; June 29, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claim 10, the claim recites “configured to cancel attractive force in an opposite direction generated with the plurality of magnets” which is a relative/subjective term which renders the claim indefinite (MPEP 2173.05(b)).  The term “in an opposite direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, opposite direction of what?  
	Additionally, the claim recites “and generate urging force only in a constant direction”, which is unclear what is intended as a “constant direction”.  Is the force constant and in any arbitrary direction? Is the force arbitrary, but only in a specific direction?  Other?  
	Also, claim 10 is an apparatus claim however the claim features of “configured to cancel attractive force…generate urging force…” appear to be the result of the operation of the device (MPEP 2114.II).  It is unclear if this is the result of some structure or if this is the result of turning on/energizing the magnetic members (coils) (MPEP 2173.05(g)). This is further unclear in light of the specification which discusses (Fig. 8; para. [0046]) forces F1 > F2, but then says force F1 is cancelled by F2, which is confusing since F1 and F2 are not equal, thus how is F1 canceled?  For purposes of compact prosecution, Examiner will consider that so long as the magnetic members are facing the magnets, such function is performed during operation.
	Claims 11-18 are rejected as dependent upon claim 10.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, 15-18 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kawanabe (US 2019/0265432).
	As to claim 1, Kawanabe teaches an optical unit (Kawanabe Figs. 1-3), comprising a moving frame disposed so as to freely move back and forth inside a fixed barrel (Kawanabe Fig. 1 - 30, 33; para. [0040], [0041]), an actuator configured to drive the moving frame along an optical axis of the moving lens (Kawanabe Fig. 2 - 36; para. [0040]), a plurality of spherical bodies configured to make the moving frame slidable with respect to the fixed barrel in a direction along the optical axis (Kawanabe Figs. 3-5 - 45, 46; Fig. 8 - 45, 46; para. [0043]), a plurality of guide grooves configured to guide sliding of the plurality of spherical bodies along the optical axis (Kawanabe Fig. 8 - grooves between shafts of (41A, 42A, 43A); Fig. 10 - 41A, 42A, 43A, 79A), a plurality of magnets disposed at point symmetrical positions around the optical axis (Kawanabe Fig. 3 - 72, AX; Fig. 4 - 36, AX; Fig. para. [0056]), and a plurality of magnetic members disposed at facing positions of the plurality of magnets (Kawanabe Fig. 3 - 71, 73; Fig. 9 - 71, 73; para. [0056], [0058]).
claim 2, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kawanabe further teaches the plurality of magnets in a planar shape (Kawanabe Fig. 3 - 72; Fig. 9 - 72) and the plurality of magnetic members are arranged facing with each other (Kawanabe Fig. 3 - 71, 73; Fig. 9 - 71, 73), so that facing planes become parallel to a plane passing through centers of the plurality of spherical bodies (Kawanabe Fig. 4 - 36, 45, 46).
	As to claim 6, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kawanabe further teaches the plurality of guide grooves are respectively arranged with the optical axis as a boundary (Kawanabe Fig. 4 - 41A, 42A).
	As to claim 7, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kawanabe further teaches the actuator is a voice coil motor including a plurality of magnets and a plurality of coils (Kawanabe Fig. 3 - 36; para. [0040]).
	As to claim 8, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kawanabe further teaches an image pickup device is provided on a proximal end side of the moving frame in the fixed barrel (Kawanabe Fig. 1 - 17).
	As to claim 9, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kawanabe further teaches the optical unit is disposed at a distal end of an imaging unit (Kawanabe Fig. 1).  Examiner notes the preamble endoscope is intended use (MPEP 2111.02).
claim 10, Kawanabe teaches an optical unit (Kawanabe Figs. 1-3), comprising a moving frame disposed so as to freely move back and forth inside a fixed barrel and configured to hold a moving lens (Kawanabe Fig. 1 - 30, 33, 22; para. [0040], [0041]), an actuator configured to drive the moving frame along an optical axis of the moving lens (Kawanabe Fig. 2 - 36; para. [0040]), a plurality of spherical bodies configured to make the moving frame slidable with respect to the fixed barrel in a direction along the optical axis (Kawanabe Figs. 3-5 - 45, 46; Fig. 8 - 45, 46; para. [0043]), a plurality of guide grooves configured to guide sliding of the plurality of spherical bodies along the optical axis (Kawanabe Fig. 8 - grooves between shafts of (41A, 42A, 43A); Fig. 10 - 41A, 42A, 43A, 79A), a plurality of magnets disposed so as to generate magnetic force in a direction orthogonal to the optical axis (Kawanabe Fig. 3 - 72, AX; Fig. 4 - 36, AX; Fig. para. [0056]), and a plurality of magnetic members disposed at facing positions of the plurality of magnets (Kawanabe Fig. 3 - 71, 73; Fig. 9 - 71, 73; para. [0056], [0058]) and configured to cancel attractive force in an opposite direction generated with the plurality of magnets by the magnetic force and generate urging force only in a constant direction of bringing the plurality of spherical bodies into contact with the guide grooves and the moving frame (Kawanabe Fig. 4 - 36, 45, 46; Fig. 9 - as discussed above, the magnets and magnetic members are at facing positions and thus when operated, such forces are canceled and urged).
	As to claim 11, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kawanabe further teaches the plurality of magnets in a planar shape (Kawanabe Fig. 3 - 72; Fig. 9 - 72) and the plurality of magnetic members are arranged facing with each other (Kawanabe Fig. 3 - 71, 73; Fig. 
	As to claim 15, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kawanabe further teaches the plurality of guide grooves are respectively arranged with the optical axis as a boundary (Kawanabe Fig. 4 - 41A, 42A).
	As to claim 16, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kawanabe further teaches the actuator is a voice coil motor including a plurality of magnets and a plurality of coils (Kawanabe Fig. 3 - 36; para. [0040]).
	As to claim 17, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kawanabe further teaches an image pickup device is provided on a proximal end side of the moving frame in the fixed barrel (Kawanabe Fig. 1 - 17).
	As to claim 18, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kawanabe further teaches the optical unit is disposed at a distal end of an imaging unit (Kawanabe Fig. 1).  Examiner notes the preamble endoscope is intended use (MPEP 2111.02).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claims 2 and 10 above, and further in view of Kimura et al. (US 7,376,962 - Kimura).
	As to claims 3 and 12, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claims 2 and 10, and Kawanabe further teaches a clearance between a first magnet disposed on a side of the plurality of spherical bodies with respect to the optical axis and a first magnetic member disposed at the facing position of the first magnet is L1 (Kawanabe Fig. 3 - 72, 73, 71; Fig. 9 - 71, 72, 73; Fig. 4 - 36), and clearance between a second magnet disposed at a position point symmetrical to the first magnet with respect to the optical axis and a second magnetic member disposed at the facing position of the second magnet is L2 (Kawanabe Fig. 3 - 72, 73, 71; Fig. 9 - 71, 72, 73; Fig. 4 - 36), but does not specify L1 < L2.  In the same field of endeavor Kimura teaches an optical unit having magnets and magnetic members (coils) satisfying L1 < L2 (Kimura Fig. 4 - 8a-b, 4a-d, D2, D1; col. 6:26-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the magnet to coil clearance as satisfying L1 < L2 since, as taught by Kimura, such difference in clearance allows for lowering the flux density and thus the required driving force (Kimura col. 6:26-38). 



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claims 2 and 10 above, and further in view of Hu et al. (US 2018/0003920 - Hu).
	As to claims 4 and 13, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claims 2 and 10, and Kawanabe further teaches a thickness of a first magnet disposed on a side of the plurality of spherical bodies with respect to the optical axis and a first magnetic member disposed at the facing position of the first magnet is d1 (Kawanabe Fig. 3 - 72, 73, 71; Fig. 9 - 71, 72, 73; Fig. 4 - 36), a thickness of a second magnet disposed at a position point symmetrical to the first magnet with respect to the optical axis and a second magnetic member disposed at the facing position of the second magnet is d2 (Kawanabe Fig. 3 - 72, 73, 71; Fig. 9 - 71, 72, 73; Fig. 4 - 36), but doesn’t specify d1 > d2.  In the same field of endeavor Hu teaches an optical unit driving a lens having magnets satisfying d1 > d2 (Hu Fig. 9 - 60, 62; Fig. 10A - 60, 62; para. [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide d1 > d2, since a taught by Hu, such thicknesses allow for suppressing magnetic interference between magnets (Hu para. [0054]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawanabe as applied to claims 2 and 10 above, and further in view of Lee et al. (KR 10-2014-0030767 - Lee; reference made to machine translation).
	As to claims 5 and 14, Kawanabe teaches all the limitations of the instant invention as detailed above with respect to claims 5 and 10, and Kawanabe further .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawanabe (US 11,029,480); Kawanabe (US 2019/0271825); Kim et al. (US 8,027,106); Yamamoto et al. (US 7,064,912); Baek et al. (US 9,891,407); Krang et al. (US 10,054,759); Kim et al. (US 10,422,974); Eguchi (US 4,864,170); Hwang et al. (US 9,438,801); Hwang et al. (US 9,420,183); Hu et al. (US 9,958,756); Kim et al. (US 9,549,109) are cited as additional examples of optical units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 17, 2021